Dissenting Opinion by
Judge Blatt :
I must also respectfully dissent. I agree with the dissenting opinion of Judge Mencer, but would add I do not *37believe that Ms. Ingeborg Thwing is a party to the proceeding of the Otto-Eldred School District as the term “party” is understood under the Local Agency Law, Act of December 2, 1968, P. L. 1133, as amended, 53 P. S. §11301 et seq. The Local Agency Law requires that súch a party must have “a direct interest in the subject matter of such proceeding.” Here Ms. Thwing’s direct interest in her employment was related to the terms of her agreement with her employer, who was not the school district but an independent contractor who agreed to supply school bus transportation to the school district. Her employment was terminated by that independent contractor and even though his action may have been attributable to the school district’s objection, there is no evidence in the record that the independent contractor might not have had other work to which she could have been assigned.